Citation Nr: 0005413	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-10 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes. 


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active military service from July 1961 to 
July 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Wilmington, Delaware, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in June 1997, and a statement of the case was issued 
that same month.  A substantive appeal was received in May 
1998.


REMAND

Preliminary review of the claims file reveals that additional 
medical evidence received in May 1998 has not been reviewed 
by the RO and there does not appear to be any waiver of RO 
consideration from the veteran.  Appropriate action is 
necessary before the Board may proceed with appellate review.  
See 38 C.F.R. § 19.37 (1999). 

Additionally, review of the record shows that the veteran had 
been found to be entitled to nonservice-connected disability 
pension in the past.  Specifically, a June 1977 rating 
decision found the veteran to be permanently and totally 
disabled due to manic-depressive illness.  The present appeal 
arises from the RO's determination that the veteran's 
problems are due to alcohol abuse.  Given the past findings 
of mental disability, the Board believes that appropriate 
development must be undertaken to ascertain the nature of all 
disorders found to be present, including any physical 
disorders as referenced by the veteran in his substantive 
appeal. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  All pertinent VA medical records (not 
already in the claims file) should be 
obtained and associated with the claims 
file.   

2.  The RO should undertake all 
appropriate development, including 
appropriate VA examinations for the 
purpose of determining the severity of 
all claimed disorders, both physical and 
psychiatric.  If possible, the examiners 
should offer opinions as to the effect of 
the found disorders on the veteran's 
employability. 

3.  After such development, the RO should 
review the expanded record and then 
separately rate each disorder found to be 
present, combine the ratings, and then 
consider the veteran's claim for a total 
rating under both objective ("average 
person") and subjective standards set 
forth in 38 U.S.C.A. §§ 1502, 1521 (West 
1991), and 38 C.F.R. §§ 3.340, 3.342, 
4.15, 4.17 and 3.321(b)(2) (1999).  See 
Talley v. Derwinski, 2 Vet. App. 282, 
287-288 (1992).  

4.  If the veteran's claim remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The purpose of this remand is to comply with the provisions 
of 38 C.F.R. § 19.37 (1999).  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



